IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-21103
                          Conference Calendar


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

DEMETRIO HERNANDEZ-FLORES,
                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-01-CR-470-1
                         --------------------
                             June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender for Demetrio Hernandez-Flores

has moved for leave to withdraw and has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967).     Hernandez has

received a copy of counsel’s motion and brief, but he has not

filed a response.     Our review of the brief filed by counsel and

the record discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.